Order entered April 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01746-CV

      MEMKING RECYCLING GROUP LLC AND JOHN PATERSON, Appellants

                                              V.

                     ABINGTON RELDAN METALS, LLC, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03755-E

                                          ORDER
       On the Court’s own motion, we ORDER Vikki Ogden, Official Court Reporter for

County Court at Law No. 5 of Dallas County, Texas, to file, on or before APRIL 18, 2014, the

reporter’s record from the hearing held on September 10, 2013.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Vikki Ogden and all counsel of record.

                                                     /s/   DAVID LEWIS
                                                           JUSTICE